Title: Enclosure: William Short to Gouverneur Morris, 10 July 1792
From: Short, William
To: Morris, Gouverneur


The Hague, July 10, 1792. “I have this inst. recd. your letter of the 5th as you there acknowlege the rect. of mine of the 28th. of June. I have nothing further to add, to what I said in that & my last letter, than simply to mention that the decree of the assembly on wch. you count seems to me not to have advanced the business at all. As far as I can understand it, it limits to four millions of livres, what the former decree passed in the time of M. de le Coste, had left at a larger sum—& this restriction appears to me [to] be the result of the explanation he asked of the assembly as to enlarging the sum—& I shd. apprehend also that the sums already advanced by the U.S. in America as succours to the islands will be made to enter into it. You will be able to judge how far & how long it will be proper to wait on such an expectative. As the sums on hand at Amsterdam & those which may be soon expected at Antwerp, will however surpass the amount of four millions of livres tournois, it will be proper to take measures as to their payment. I do not write to the commissaries of the treasury, as it is much more natural that you shd. concert the business with them. I cannot help however renewing to you my anxiety at still leaving on hand such large sums on which the U.S. have been so long drawn on from day to day to pay a dead interest. I will thank you to let me know as soon as any thing is settled. I am persuaded your experience & particularly your opinion of the manner of doing business at Paris will prevent you from being drawn on to delay by probabilities or promises.”
 